EXHIBIT 10.1

 

SEVERANCE AND RELEASE AGREEMENT

 

This Agreement is between Stephen E. Lerch (for himself, his spouse and anyone
acting for him) (the “Executive”) and Rewards Network Inc. (for itself or any
affiliated company, or its or their present and past officers, directors,
supervisors, employees and anyone else acting for it or them) (the “Employer”).

 

WHEREAS, the Employer had employed the Executive as the Executive Vice President
and Chief Operating Officer, Dining; and

 

WHEREAS, the employment relationship between the Employer and the Executive has
been terminated;

 

WHEREAS, pursuant to the Employer’s January 28, 1997 offer letter to the
Executive, the Employer loaned the Executive $55,000.00 at six percent interest
on which the Executive has not paid any of the principal or interest on that
loan; and

 

WHEREAS, the Employer’s Severance Pay Plan and Summary Plan Description
(“Severance Plan”) requires the Executive to sign a written release of all
claims against the Employer and all related individuals and entities, in form
and substance satisfactory to the Severance Plan Administrator, as a condition
of receiving severance benefits; and

 

WHEREAS, the Employer and Executive wish to enter into this Severance and
Release Agreement (“Agreement”) in order to resolve amicably any differences
between them;

 

THEREFORE, the parties agree as follows:

 

1. Termination. Effective January 14, 2004 (“termination date”), the Executive’s
employment with the Employer ended.



--------------------------------------------------------------------------------

2. Accrued Benefits. The Executive will be entitled to any accrued benefits as
of the termination date in the same manner as any other employee whose
employment with the Employer has terminated, all in accordance with the terms of
the Employer’s applicable benefit plans.

 

3. Expense Reports. The Employer has reimbursed the Executive for all reasonable
expenses incurred through the termination date.

 

4. Return of Employer Property. The Executive acknowledges and warrants that he
has returned to the Employer all Employer property in the Executive’s
possession, custody or control, whether at the office or off premises,
including, but not limited to, confidential information of the Employer,
Blackberry personal digital assistant, cell phone, computer equipment, software
and credit cards. To the extent that the Executive has not returned such
Employer property, he will do so immediately.

 

5. Severance Arrangements. Pursuant to the Severance Plan, the Employer will pay
the Executive for the twelve-month period following January 28, 2004 at the
Executive’s current bi-weekly rate in the form of a salary continuation (less
applicable deductions). Within three business days of the date that Executive
executes this Agreement, Employer will deliver to Executive a check for the
amount due and owing under this Agreement to Executive from January 28, 2004 to
the date that Executive executes this Agreement. If Executive fully complies
with the terms of this Agreement, Employer will pay the Executive a lump sum
payment of $130,000 on January 28, 2005. Employer will pay Executive COBRA
reimbursement for the twelve-month period following January 28, 2004.

 

6. Loan. Pursuant to the Employer’s January 29, 1997 offer letter to the
Executive, the Employer loaned the Executive $55,000.00 at six percent interest.
Prior to the termination

 

2



--------------------------------------------------------------------------------

date, the Executive had not paid any of the principal or interest on that loan.
The balance on that loan as of December 31, 2003 was $78,000, without allowing
for compounding of interest. Executive acknowledges and agrees that in
accordance with the terms of the loan contained in the January 24, 1997 offer
letter, the Employer deducted the balance of the loan from the bonus for 2003
paid on February 27, 2004. The Executive acknowledges and warrants that there
are no other outstanding loans or advances between the Executive and the
Employer.

 

7. Outplacement. Employer will pay up to $15,000 to Challenger, Gray & Christmas
for six months of outplacement services to be used by the Executive within
twelve months after the termination date.

 

8. Future Cooperation. After the termination date, the Executive will cooperate
with, and assist the Employer in any investigations, proceedings or actions
relating to any matters in which he was involved or had knowledge while employed
by the Employer, subject to reimbursement for approved expenses.

 

9. No Future Employment. The Executive will not seek or accept future employment
or consulting arrangements with the Employer in any position with or for the
Employer.

 

10. No Disruption. The Executive will not disrupt, interfere with, or in any way
disturb the Employer’s business.

 

11. Non-Disparagement. The Executive will not take any action or make any
statement that reflects negatively on the Employer, or in any way disparages, in
any manner, the Employer’s management, business or business practices.

 

In response to inquiries from prospective employers of the Executive, the
Employer will not make any statement that reflects negatively on the Executive
concerning Executive so long as

 

3



--------------------------------------------------------------------------------

Executive directs any prospective employers with inquiries regarding his
employment with the Employer to the Employer’s Human Resources Department. The
Employer will provide potential employers only with the Executive’s job title,
dates of employment, and wage or salary at time of separation and shall advise
potential employers that is the only information that may be provided under
Employer’s policy.

 

12. Disclosure of Confidential Information. The Executive will not, without the
Employer’s prior permission, directly or indirectly disclose to anyone outside
of the Employer any trade secrets or other confidential information of the
Employer, or any information received in confidence from third parties by the
Employer or about third parties by the Employer, as long as such matters remain
trade secrets or confidential. Trade secrets and other confidential information
shall include any information or material which has not been made available
generally to the public and which (a) is generated or collected by or utilized
in the operations of the Employer and relates to the actual or anticipated
business or research or development of the Employer; or (b) is suggested by or
results from any task assigned to the Executive by the Employer or work
performed by the Executive for or on behalf of the Employer.

 

13. Protection of Proprietary Interests. To protect the Employer’s proprietary
interests and in consideration for the consideration in this Agreement,
including but not limited to paragraphs five, six and seven, the Executive
agrees that for a period twelve months after January 28, 2004:

 

(a) he will not, directly or indirectly, on behalf of himself or any other
person, company or entity, offer to sell, solicit, participate in offering to
sell, or participate in soliciting, products or services competitive with or
similar to products or services offered by, manufactured by, designed by or
distributed by the Employer to any person, company or entity which was an
Employer customer, restaurant, member or partner for such products or services
and with which he had direct or indirect contact with regarding those products
or services at any time during the last twelve months of his employment with the
Employer, without the prior written consent of the Chief Executive Officer of
the Employer.

 

4



--------------------------------------------------------------------------------

(b) he will not directly or indirectly, on behalf of himself or any other
person, company or entity, participate in the development of any products or
services similar to or competitive with products or services with which he had
any product or service development responsibilities or participation during the
last twelve months of his employment with the Employer, without the prior
written consent of the Chief Executive Officer of the Employer.

 

(c) he will not in any capacity sell, manage, supervise or offer products or
services competitive with or similar to the restaurant marketing, restaurant
financing or restaurant rewards business of the Employer in the United States or
Canada, without the prior written consent of the Chief Executive Officer of the
Employer.

 

(d) he will not, directly or indirectly hire, solicit, attempt to persuade or
communicate with any employee of the Employer, or any person who was an employee
of the Employer within the six months preceding contact between the Executive
and that person, to leave the employ of the Employer or otherwise interfere with
the performance of their duties for the Employer, without the prior written
consent of the Chief Executive Officer of the Employer.

 

14. Confidentiality. Except as otherwise required by law, the parties agree that
the terms of this Severance Agreement and Release are strictly confidential and
must not be disclosed in any manner to any person. The only exceptions to this
prohibition on disclosure are to the parties’ attorneys and/or tax advisors, and
the Employer’s employees necessary to comply with the Employer’s obligations
under this Agreement, all of whom are similarly bound by this confidentiality
provision.

 

15. Non-Admission. The parties agree that the Employer’s offer of this Severance
Agreement and Release and/or the payment of severance under this Agreement are
not an admission of any kind that the Executive has any viable claims against
the Employer or that the Employer admits to any liability whatsoever.

 

16. Release. The Executive releases the Employer with respect to any and all
known and unknown claims of any type to date arising out of any aspect of their
employment relationship or the termination of their employment relationship.
This includes, but is not limited

 

5



--------------------------------------------------------------------------------

to, breach of any implied or express employment contracts, covenants or duties;
entitlement to any pay or benefits, including insurance benefits or attorney
fees; claims for wrongful termination, violation of public policy, defamation,
emotional distress, invasion of privacy, loss of consortium, negligence, other
federal, state, local or common law matters or any act or omission; or claims of
discrimination based on age (Age Discrimination in Employment Act) (“ADEA”),
ancestry, color, concerted activity, disability, entitlement to benefits,
marital status, national origin, parental status, race, religion, retaliation,
sex, sexual harassment, sexual orientation, source of income, union activity,
veteran’s status or other protected status. The Executive also acknowledges that
he has not suffered any on-the-job injury for which he has not already filed a
claim.

 

17. Covenant Not To Sue. The Executive agrees not to sue the Employer for any
claims covered by the release in this Agreement. This agreement not to sue does
not apply to an ADEA claim to the extent such an exception is required by law.
If the Executive sues in violation of this Agreement, the Executive agrees (1)
to pay all costs and expenses incurred by the Employer in defending against a
suit or enforcing this Agreement, including court costs, expenses and reasonable
attorney fees, or (2) to be obligated upon written demand to repay to the
Employer, as liquidated damages, all of the payment paid to the Executive
pursuant to this Agreement and the outstanding balance under the loan referenced
in Section 6 except One Hundred Dollars ($100), and (3) in addition to either
(1) or (2), that the Employer shall not be obligated to continue payment to the
Executive of any remaining payments under this Agreement.

 

18. Exclusions from Release. Excluded from the release and the agreement not to
sue are any claims which cannot be waived by law, the filing of a discrimination
charge with a

 

6



--------------------------------------------------------------------------------

government agency, and claims arising out of this Agreement after the date
hereof. But the Executive agrees to waive any right to any monetary recovery
should any government agency pursue any claims on the Executive’s behalf.

 

19. Modification. This Agreement may only be modified in a writing signed by
both parties. If any part of this Agreement is found to be illegal or invalid by
a final non-appealable ruling of a court of competent jurisdiction, it will be
deemed severed from this Agreement, and the remainder of the Agreement will
remain in effect and will be enforceable within the bounds of applicable law. If
any restriction or limitation in this Agreement is found to be unreasonable,
onerous or unduly restrictive, it will not be stricken in its entirety, but will
remain effective to the maximum extent permissible.

 

20. Waiver of Breach. Should the Executive breach any provision of this
Agreement, and should the Employer decide not to enforce its rights against the
Executive, that decision will not operate or be construed as a waiver of any
subsequent breach by the Executive. No such waiver will be valid unless in
writing and signed by an officer of the Employer.

 

Should the Employer breach any provision of this Agreement, and should the
Executive decide not to enforce its rights against the Employer, that decision
will not operate or be construed as a waiver of any subsequent breach by the
Employer. No such waiver will be valid unless in writing and signed by the
Executive.

 

21. Attorney Fees. The prevailing party in any dispute regarding this Agreement
is entitled to payment of its reasonable attorneys’ fees and costs incurred in
enforcing this Agreement.

 

22. Complete Agreement. This Agreement resolves all matters between the
Executive and the Employer and supersedes any other written or oral agreement
between them.

 

7



--------------------------------------------------------------------------------

23. Voluntariness. The Executive is signing this Agreement knowingly and
voluntarily, has not been coerced or threatened into signing this Agreement and
has not been promised anything else in exchange for signing this Agreement.

 

24. Attorney Consultation. By this Agreement, the Executive has been advised to
consult with an attorney of the Executive’s choice at the Executive’s own
expense before signing below.

 

25. Time Periods. The Executive has been given at least 21 days to consider this
Agreement. After the Executive signs this Agreement, the Executive has seven
days to revoke it by giving the Employer written notice of revocation. If this
Agreement is not revoked, the Executive will receive the severance and other
benefits provided in this Agreement.

 

26. Jurisdiction, Choice of Law, Injunctive Relief, and Attorney Fees. The
parties consent to the jurisdiction of the courts of Florida and the application
of Florida law with respect to any matter or thing arising out of this
Agreement. In the event of a breach or a threatened breach of this Agreement by
the Executive, the Executive acknowledges that the Employer will face
irreparable injury which may be difficult to calculate in dollar terms and that
the Employer shall be entitled, in addition to remedies otherwise available at
law or in equity, to temporary restraining orders and preliminary injunctions
and final injunctions enjoining such breach or threatened breach. In the event
the Employer shall successfully enforce any part of this Agreement through legal
proceedings, the Executive agrees to pay the Employer all costs and attorneys’
fees reasonably incurred by the Employer in connection therewith.

 

8



--------------------------------------------------------------------------------

Signed:

 

/s/ Stephen E. Lerch

--------------------------------------------------------------------------------

 

/s/ George S. Wiedemann

--------------------------------------------------------------------------------

EXECUTIVE

 

REWARDS NETWORK INC.

April 28, 2004

--------------------------------------------------------------------------------

 

April 29, 2004

--------------------------------------------------------------------------------

DATE

 

DATE

 

9